Citation Nr: 0836251	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-10 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for bilateral 
patellar tendonitis, based on an initial determination.

3.  Entitlement to a compensable rating for the residuals of 
a left wrist fracture, based on an initial determination.

4.  Entitlement to a compensable rating for gastroesophageal 
reflux disease (GERD), based on an initial determination.

5.  Entitlement to a compensable rating for right middle, 
ring, and little finger scars, based on an initial 
determination.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1984 to July 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2008, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  He withdrew his appeal for entitlement to a 
compensable rating for acne rosacea at that time and waived 
agency of original jurisdiction review of documentary 
evidence provided at the hearing.

The Board also notes that the veteran's statements may be 
construed as raising a service connection claim for chronic 
right ear otitis media.  This matter has not been previously 
adjudicated and is referred to the RO for appropriate action.

The issues of entitlement to a compensable rating for the 
residuals of a left wrist fracture and for GERD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  The persuasive evidence of record demonstrates the 
veteran's right ear hearing loss was incurred as a result of 
service.

3.  The veteran's service-connected bilateral patellar 
tendonitis is manifested by complaints of pain and discomfort 
without evidence of limitation of motion or X-ray evidence of 
arthritis.

4.  The veteran's service-connected right middle, ring, and 
little finger scars are manifested by superficial scars 
without evidence of pain or tenderness upon objective 
examination.


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The criteria for a compensable rating for bilateral 
patellar tendonitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5020 (2007).

3.  The criteria for a compensable rating for right middle, 
ring, and little finger scars have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in October 2005 and April 2008.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (April. 30, 2008).  
During this appeal, the Court in Dingess/Hartman found that 
the VCAA notice requirements applied to all elements of a 
claim.  A review of the record reveals that notice as to 
these matters was provided in March 2006.  

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The Board finds further attempts to obtain 
additional evidence would be futile.  The available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.



Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

Factual Background and Analysis

Service medical records show that during his April 1984 
enlistment examination the veteran reported a history of 
hearing loss three to four years earlier after an ear 
infection.  An audiological evaluation revealed pure tone 
thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15

Records show the veteran underwent a repair of the right 
tympanic membrane in March 1985 for cholesteatoma.  The 
procedures included atticotomy and tympanoplasty.  Subsequent 
treatment reports noted routine exposure to noise and a mild 
right ear hearing loss.  The veteran's February 2005 
retirement examination revealed audiological evaluation pure 
tone thresholds, in decibels, of:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
40
35

On VA authorized audiological evaluation in December 2005, 
pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
30
20

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The examiner noted the most likely etiology of the veteran's 
right ear hearing loss was structural damage to the middle 
ear bones and ligaments due to chronic infections and surgery 
during service.  The diagnosis included slight to mild 
conductive hearing loss in the right ear.  It was noted that 
the veteran's military medical records including hearing 
tests from enlistment to discharge indicated right ear 
hearing loss was sustained during service.  

VA records show service connection was denied for right ear 
hearing loss because a disability for VA compensation 
purposes was not shown upon VA examination.  The veteran 
subsequently perfected an appeal as to this matter.  In 
statements and personal hearing testimony he asserted that 
his hearing loss was a result of surgery he received for a 
right ear problem in 1985.  In support of his claim he 
submitted copies of private medical records including a 
December 2007 audiology evaluation reported in graphic form.  

Based upon a review of the record, the Board finds the 
persuasive evidence demonstrates the veteran's right ear 
hearing loss was incurred as a result of service.  Although 
the veteran reported a history of some hearing loss related 
to an ear infection prior to service, there was no indication 
of a hearing disability upon enlistment examination in April 
1984.  Service medical records show treatment to the right 
tympanic membrane and subsequent decreased hearing acuity in 
the right ear.  It was the opinion of the December 2005 VA 
examiner that the veteran's right ear hearing loss was 
incurred as a result of chronic infections and surgery during 
service.  The examiner is shown to have reviewed the evidence 
of record.  

The Board notes that the claim was denied because findings in 
December 2005 did not meet the criteria of a disability for 
VA compensation purposes.  The Board finds, however, that a 
right ear hearing loss disability was demonstrated by 
audiometric findings upon retirement examination in 
February 2005 and that this report is consistent with the 
subsequent VA and December 2007 private medical reports.  The 
December 2005 VA examiner's opinion is persuasive that the 
present right ear hearing loss was incurred as a result of 
service.  Therefore, the Board finds entitlement to service 
connection is warranted.

Increased Rating Claims
Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

The Court has held that a veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999) aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Bilateral Patellar Tendonitis
Pertinent Laws and Regulations

502
0
Synovitis, (rate on limitation of motion of the affected 
parts as degenerative arthritis).
500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007).

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Code 5257 the veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Factual Background and Analysis

Service medical reports show that in August 1984 the veteran 
complained of left knee pain when running and walking.  There 
was no history of trauma.  The examiner noted there was a 
full range of motion and provided a diagnosis of possible 
tendonitis.  A September 1986 report noted he complained of 
right knee pain after stepping off a curb while running.  The 
examiner's assessment was lateral cruciate ligament 
inflammation.  An April 2005 report noted a history of slowly 
progressive bilateral knee pain, left greater than right, 
with no report of catching, locking, or injury.  An 
examination of the knees revealed no effusion or erythema.  
There was a good range of motion and good medial and lateral 
ligament stability.  X-rays revealed good joint spaces with 
no degenerative changes.  A diagnosis of bilateral knee pain 
was provided.  A December 2004 report noted an unremarkable 
examination with mild left anterior cruciate ligament laxity 
and probable mild retropatellar pain syndrome.  The veteran's 
February 2005 retirement examination revealed a normal 
clinical evaluation of the lower extremities.  The examiner 
noted complaints of left knee pain without additional 
comment.

On VA examination in December 2005 the veteran complained of 
intermittent bilateral knee pain and denied any additional 
limitation of motion or specific flare-ups related to the 
right knee.  He stated he last experienced right knee pain 
two months earlier and that he last experienced left knee 
pain two days earlier.  He noted left knee flare-ups every 
week to two weeks after climbing hills, using stairs, 
repeated squatting, or kneeling.  He described these flare-
ups as being in severity at five to six and lasting one to 
two days.  He stated he did not have weightbearing pain on 
walking and did not use any assistive devices or braces.  

The examiner noted that the veteran  walked with a normal 
gait and that there were no functional limitations on 
standing and walking.  There was no evidence of calluses or 
skin breakdown and his shoe wear pattern was normal.  Range 
of motion studies revealed full and normal motion from 0 to 
140 degrees.  There was no crepitation on motion, pain, pain 
on motion, fatigue, weakness, lack of endurance, 
incoordination, edema, effusion, instability, redness, heat, 
or guarding.  There was tenderness over the inferior patellar 
tendon, bilaterally, but the medial and lateral collateral 
ligaments and anterior and posterior cruciate ligaments were 
stable and intact.  McMurray's testing was negative.  The 
diagnoses included bilateral patellar tendonitis.  It was 
noted there was no additional limitation of motion or joint 
function due to pain, fatigue, weakness, reduced endurance, 
or incoordination.  A December 2005 VA general medical 
examination report noted rheumatoid factor, sedimentation 
rate, and Lyme disease testing had been negative.

In statements and personal hearing testimony the veteran 
stated he continued to experience pain to the back of his 
knees and that his activities were limited due to pain.  He 
noted he had received physical therapy treatment for knee 
pain in service without improvement.  He testified that he 
was not receiving any present treatment for his knee pain, 
but that he continued to be bothered by knee discomfort upon 
certain activities.

Based upon the evidence of record, the Board finds the 
veteran's service-connected bilateral patellar tendonitis is 
presently manifested by complaints of pain and discomfort 
without evidence of limitation of motion or X-ray evidence of 
arthritis.  There is no evidence of flexion limited to 45 
degrees or extension limited to 10 degrees, including as a 
result of pain or functional loss.  The Board notes that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
The service-connected disorder is most appropriately rated 
under the criteria for diagnostic codes 5003 and 5020.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

The Board also finds that a higher or separate rating under 
the criteria of other diagnostic codes is not warranted.  
There is no probative evidence of slight recurrent 
subluxation or lateral instability or dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  Therefore, entitlement to a 
compensable rating is not warranted.

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to this service-
connected disorder that would take the veteran's case outside 
the norm so as to warrant an extraschedular rating.  The 
veteran's service-connected right knee disability is 
adequately rated under the available schedular criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.

Right Middle, Ring, and Little Finger Scars
Pertinent Laws and Regulations

During the course of this appeal VA regulations for the 
evaluation of skin disabilities were revised, effective 
October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 
2008).  The additions and revisions include provisions that a 
veteran who VA rated under diagnostic codes 7800, 7801, 7802, 
7803, 7804, or 7805 before October 23, 2008, can request 
review irrespective of whether the disability has increased 
since the last review.  VA will review that veteran's 
disability rating to determine entitlement to a higher rating 
as a claim for an increased rating for purposes of 
determining the effective date of any award; however, in no 
case will the award be effective before October 23, 2008.  
Id.  Where the law or regulations governing a claim are 
changed while the claim is pending the version most favorable 
to the claimant applies (from the effective date of the 
change), absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not 
associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation 
of the part would not warrant a compensable 
evaluation. (See Sec. 4.68 of this part on the 
amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
October 23, 2008).

780
4
Scar(s), unstable or painful:


Five or more scars that are unstable or 
painful
30

Three or four scars that are unstable or 
painful
20

One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering 
of skin over the scar
 
 
Note (2): If one or more scars are both 
unstable and painful, add 10 percent to the 
evaluation that is based on the total number 
of unstable or painful scars.


Note (3): Scars evaluated under diagnostic 
codes 7800, 7801, 7802, or 7805 may also 
receive an evaluation under this diagnostic 
code, when applicable.

780
5
Scars, other (including linear scars) and 
other effects of scars evaluated under 
diagnostic codes 7800, 7801, 7802, and 7804

38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 
23, 2008).

Factual Background and Analysis

Service medical records show that upon enlistment examination 
in April 1984 the veteran reported that he had broken his 
left fourth and fifth fingers in October or November 1983 in 
a work-related accident.  Records dated in January 1991 show 
he sustained laceration wounds to the palmar surface of the 
right middle, ring, and little fingers while operating a snow 
blower.  The examiner described the cuts to the middle and 
ring fingers as deep and slightly cyanotic.  Treatment 
included cleaning, stitches to the middle and ring fingers, 
and wrapping.  There was no indication of muscle injury or 
nerve involvement.  A July 2004 radiologic examination report 
noted he complained of right hand pain after being hit by a 
door.  X-rays were normal.  A September 2004 report noted he 
reported increasing bilateral hand pain over the past three 
months and that rheumatology blood work had been 
unremarkable.  An examination of the hands revealed good grip 
strength and good fine motor movement with no evidence of 
erythema or effusion.  A report of medical history associated 
with the veteran's retirement examination in February 2005 
noted right and left hand joint pain without additional 
comment.

On VA examination in December 2005 the veteran complained 
that his fingers ached during cold weather.  He denied any 
residual pain, numbness, loss of motion of the fingers, or 
flare-ups.  It was noted he was right hand dominant.  An 
examination of the right hand revealed near normal grip 
strength at 110 pounds per square inch compared to normal-
average per dynometer at 116 pounds per square inch.  There 
was no evidence of apparent anatomical defects, ankylosis, or 
gap between the thumb and fingers on pinching or closing the 
hand.  There was full and normal range of motion of the 
distal joints compared to the opposite hand.  There was a 2.3 
centimeter (cm) by 2 millimeter (mm) linear, hypopigmented 
scar to the middle finger on the flexor surface at the distal 
joint and a 1.7 cm by 1 mm linear, hypopigmented scar to the 
ring finger flexor surface at the distal joint.  A little 
finger scar was described as being over the flexor surface at 
the mid phalanx and a 1.1 cm by 1 mm hypopigmented and linear 
scar.  There was normal function in strength and dexterity of 
the hand.  The scars were superficial, stable, smooth, and 
flat with no underlying adherence.  There was no pain or 
tenderness on examination and no evidence of inflammation, 
edema, keloid formation, induration, or inflexibility of the 
skin in the area of the scars.  The examiner noted the scars 
did not limit motion or function and were not disfiguring.  
The diagnoses included multiple well-healed traumatic scars 
to the right middle, ring, and little fingers with no 
resulting loss of function.  

In statements and personal hearing testimony the veteran 
reiterated his claim that he experienced pain in the hands.  
He testified, in essence, that the scars themselves did not 
hurt, but that the joints beneath the scars were painful.  He 
described having a pain sensation in his hand upon gripping.  
He stated he experienced these symptoms to both hands.

Based upon the evidence of record, the Board finds the 
veteran's service-connected right middle, ring, and little 
finger scars are manifested by superficial scars without 
evidence of pain or tenderness upon objective examination 
related to scarring.  Although the veteran's statements that 
he experiences bilateral hand pain is credible, there is no 
probative evidence demonstrating this pain may be attributed 
to his service-connected scars to the right middle, ring, and 
little finger.  The December 2005 VA examiner's findings are 
persuasive as to the degree of disability related to the 
present matter on appeal.  Therefore, entitlement to a 
compensable rating for right middle, ring, and little finger 
scars is not warranted.

There is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  The 
preponderance of the evidence in this case is against the 
veteran's claim for an increased rating.




ORDER

Entitlement to service connection for right ear hearing loss 
is allowed.

Entitlement to a compensable rating for bilateral patellar 
tendonitis is denied.

Entitlement to a compensable rating for right middle, ring, 
and little finger scars is denied.


REMAND

As noted above, the veteran was notified of the VCAA duties 
to assist and of the information and evidence necessary to 
substantiate his remaining claims by correspondence dated in 
October 2005 and April 2008.  He was notified that the VCAA 
notice requirements applied to all elements of a claim in 
March 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, at his June 2008 hearing the veteran testified 
that his service-connected residuals of a left wrist fracture 
and GERD had increased in severity.  He reported his 
neurologist had provided a diagnosis of carpal tunnel 
syndrome and that he continued to experience hand pain.  He 
stated he had present symptoms of GERD including daily 
heartburn, chest pains, nausea, abdominal cramps, and 
sensations down the left arm.  In support of his claims he 
submitted additional medical evidence including a March 2008 
electromyography (EMG) study indicating abnormal findings 
without conclusive opinion as to etiology.  The Board also 
notes that during his April 1984 enlistment examination the 
veteran reported that he had broken his left fourth and fifth 
fingers in a work-related accident.  Records dated from 
August 2007 to May 2008 indicate complaint and treatment for 
abdominal pain and include diagnoses of GERD and irritable 
bowel syndrome.  As the evidence indicates these disabilities 
may have increased in severity, the Board finds further 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for his 
service-connected residuals of a left 
wrist fracture and GERD.  After he has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If these records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be scheduled for 
VA orthopedic and/or neurology 
examinations for opinions as to the 
current nature and severity of his 
service-connected residuals of a left 
wrist fracture.  The examiner should 
identify all present symptoms related to 
the service-connected disability, 
including any abnormal neurological 
symptoms, and address whether any present 
symptoms may be attributed to injuries 
before and/or after service.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that a record review took place should be 
included in the report.  Opinions should 
be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the current nature and 
severity of his service-connected GERD.  
The examiner should address whether any 
co-existing gastrointestinal disabilities 
were either incurred during service or as 
a result of a service-connected 
disability.

The examiner should indicate which of the 
following, (a), (b), or (c) best 
describes the impairment resulting from 
the GERD:

(a)  Symptoms of pain, vomiting, 
material weight loss and 
hematemesis or melena with moderate 
anemia; or other symptom 
combinations productive of severe 
impairment of health; or,

(b)  Persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, 
accompanied by substernal or arm or 
shoulder pain, productive of 
considerable impairment of health; 
or,

(c)  With two or more of the 
symptoms required for (b), but of 
less severity.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that a record review took place should be 
included in the report.  Opinions should 
be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


